         Case 2:20-cv-01055-SP Document 19 Filed 07/22/20 Page 1 of 2 Page ID #:38

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-1055-SP                                                   Date     July 22, 2020
 Title            SEAN DAVID DOHERTY v. ANDREW M. SAUL, Commissioner of Social Security
                  Administration




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                n/a
                Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendant:
                              n/a                                                    n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Case Should Not Be Dismissed
                              for Failure to Prosecute

      On January 31, 2020, plaintiff filed a Complaint for Review of Final Decision of
the Social Security Administration pursuant to 42 U.S.C. § 405(g). On February 12,
2020, the court issued its Case Management Order in this matter. The Case Management
Order set forth, inter alia, a schedule for engaging in settlement discussions and, if the
case did not resolve, briefing the issues in dispute.

       With respect to settlement discussions, plaintiff was to email defendant a
settlement proposal within 14 days of service of the administrative record, and defendant
was to email a response within 21 days of receiving the proposal. On May 18, 2020,
defendant filed notice of its service of the administrative record on plaintiff, and therefore
plaintiff’s settlement proposal was due on June 1, 2020. Based on a stipulation for an
extension of that deadline, the court granted plaintiff until June 19, 2020 to make the
settlement proposal.

       On June 22, 2020, defendant filed a notice of nonreceipt of a settlement proposal
from plaintiff. A month as passed since then, yet plaintiff has filed nothing to indicate he
has since sent defendant a settlement proposal.

       On July 6, 2020, the court issued an Order Directing Plaintiff to Address Failure to
Make Settlement Proposal. The court specifically ordered plaintiff to email a settlement
proposal to defendant on or before July 13, 2020. Concurrent with emailing the
settlement proposal, plaintiff was to file a notice with the court confirming such
settlement proposal was made. More than a week has passed since the July 13 deadline,
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 2
         Case 2:20-cv-01055-SP Document 19 Filed 07/22/20 Page 2 of 2 Page ID #:39

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-1055-SP                                      Date   July 22, 2020
 Title          SEAN DAVID DOHERTY v. ANDREW M. SAUL, Commissioner of Social Security
                Administration

and plaintiff still has filed nothing to indicate he has made a settlement proposal, nor has
plaintiff requested additional time. It therefore appears that plaintiff has violated the
court’s orders and is not properly prosecuting this matter.

       Accordingly, the court hereby issues this Order to plaintiff to Show Cause in
writing not later than August 6, 2020 why this action should not be dismissed for failure
to prosecute. Plaintiff may discharge the Order to Show Cause by filing, not later than
August 6, 2020, a written request for a reasonable extension of time for plaintiff to make
a settlement proposal.

      The court warns plaintiff that failure to respond to the Order to Show Cause
by August 6, 2020, or further failure to prosecute this action in accordance with the
Case Management Order and other court orders, may result in dismissal of this
action for failure to prosecute.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 2 of 2
